 

Exhibit 10.2

 

LICENSE AGREEMENT

 

This agreement (the “Agreement”), dated the 28th day of March 2008 (the
“Effective Date”), is by and between Cephalon, Inc., a Delaware corporation
(“Cephalon”), and Acusphere, Inc., a Delaware corporation (“Acusphere”).

 

INTRODUCTION

 

1.                                       Acusphere owns the Licensed Patent
Rights and the Licensed Know-How.

 

2.                                       Cephalon is in the business of
developing and marketing pharmaceutical products.

 

3.                                       Acusphere and Cephalon are interested
in establishing a licensing relationship pursuant to which Acusphere shall grant
Cephalon certain rights and licenses under the Licensed Patent Rights and
Licensed Know-How.

 

NOW, THEREFORE, Cephalon and Acusphere agree as follows:

 

Article I


DEFINITIONS

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article I:

 

SECTION 1.1                                      “AFFILIATE”.  AFFILIATE MEANS,
WITH RESPECT TO A PARTY, ANY PERSON THAT CONTROLS, IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH SUCH PARTY.  FOR PURPOSES OF THIS SECTION 1.1, “CONTROL”
SHALL REFER TO (A) IN THE CASE OF A PERSON THAT IS A CORPORATE ENTITY, DIRECT OR
INDIRECT OWNERSHIP OF FIFTY PERCENT (50%) OR MORE OF THE STOCK OR SHARES HAVING
THE RIGHT TO VOTE FOR THE ELECTION OF DIRECTORS OF SUCH PERSON AND (B) IN THE
CASE OF A PERSON THAT IS NOT A CORPORATE ENTITY, THE POSSESSION, DIRECTLY OR
INDIRECTLY, OF THE POWER TO DIRECT, OR CAUSE THE DIRECTION OF, THE MANAGEMENT OR
POLICIES OF SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY
CONTRACT OR OTHERWISE.

 

SECTION 1.2                                      “AI-850™”.  AI-850™ MEANS A
PHARMACEUTICAL FORMULATION OF THE ACTIVE INGREDIENT PACLITAXEL, WHICH UTILIZES
HDDS TECHNOLOGY™, AS DESCRIBED IN INVESTIGATIONAL NEW DRUG APPLICATION (“IND”)
#63817 .

 

SECTION 1.3                                      “AI-850™ CLINICAL DATA”. 
AI-850™ CLINICAL DATA MEANS ALL PRE-CLINICAL AND CLINICAL DATA AND DATABASES
RELATING TO AI-850™, INCLUDING WITHOUT LIMITATION, RAW CASE REPORT FILES, FINAL
STUDY REPORTS, TOXICOLOGY REPORTS, REGULATORY INFORMATION INCLUDING IND #63817, 
AND SUCH OTHER INFORMATION AND DATA AS MAY HAVE BEEN GENERATED DURING OR IN
CONNECTION WITH THE PRE-CLINICAL AND PHASE I CLINICAL STUDIES CONDUCTED ON
AI-850™.

 

SECTION 1.4                                      “BANKRUPTCY CODE”.  BANKRUPTCY
CODE MEANS 11 U.S.C §§ 101-1330, AS AMENDED.

 

1

--------------------------------------------------------------------------------


 

SECTION 1.5                                      “CONFIDENTIAL INFORMATION”. 
CONFIDENTIAL INFORMATION MEANS NON-PUBLIC INFORMATION DISCLOSED BY ACUSPHERE TO
CEPHALON RELATING TO THE LICENSED KNOW-HOW AND AI-850™, BUT EXCLUDING THE
AI-850™ CLINICAL DATA.

 

SECTION 1.6                                      “CONTROL”.  CONTROL AND
COGNATES THEREOF MEANS, WITH RESPECT TO ANY LICENSED KNOW-HOW, PATENT RIGHTS OR
CONFIDENTIAL INFORMATION, THE POSSESSION BY A PARTY, WHETHER DIRECTLY OR THROUGH
AFFILIATES OF SUCH PARTY, OF THE ABILITY TO GRANT THE RIGHT TO ACCESS OR USE, OR
TO GRANT A LICENSE OR THE RIGHT TO DISCLOSE OR TRANSFER SUCH LICENSED KNOW-HOW,
PATENT RIGHTS OR CONFIDENTIAL INFORMATION, WITHOUT VIOLATING THE TERMS OF ANY
AGREEMENT OR OTHER WRITTEN ARRANGEMENT WITH, OR THE RIGHTS OF ANY THIRD PARTY.

 

SECTION 1.7                                      “COVER”.  COVER AND COGNATES
THEREOF MEANS, WITH RESPECT TO A PRODUCT, THAT, BUT FOR A LICENSE GRANTED TO A
PARTY UNDER A VALID CLAIM, THE DEVELOPMENT OR COMMERCIALIZATION OF SUCH PRODUCT
WOULD INFRINGE SUCH VALID CLAIM.

 

SECTION 1.8                                      “FIELD”.  FIELD MEANS ONCOLOGY
THERAPEUTICS.

 

SECTION 1.9                                      “HDDS TECHNOLOGY™”.  HDDS
TECHNOLOGY™ MEANS THAT CERTAIN PROPRIETARY POROUS MATRIX DRUG DELIVERY SYSTEM
OWNED OR CONTROLLED BY ACUSPHERE, CONSTITUTING A POROUS MATRIX CONTAINING A
HYDROPHOBIC ACTIVE INGREDIENT THAT HAS AN ENHANCED DISSOLUTION RATE RELATIVE TO
THE UNPROCESSED ACTIVE INGREDIENT.

 

SECTION 1.10                                “LICENSED KNOW-HOW”.  LICENSED
KNOW-HOW MEANS ALL INVENTIONS, METHODS, PROCESSES, TECHNIQUES, IMPROVEMENTS,
DESIGNS, FORMULAE, SPECIFICATIONS, AND TECHNICAL, SCIENTIFIC AND BUSINESS
INFORMATION (INCLUDING, WITHOUT LIMITATION, ALL BIOLOGICAL, CHEMICAL,
PHARMACOLOGICAL, TOXICOLOGICAL, CLINICAL AND ASSAY INFORMATION, DATA AND
ANALYSES), WHETHER OR NOT PATENTABLE, WHICH ARE CONTROLLED BY ACUSPHERE AND
WHICH RELATE TO THE HDDS TECHNOLOGY™  AS USED WITHIN THE FIELD(INCLUDING,
WITHOUT LIMITATION, AI-850™) AND IN WHATEVER FORM EXISTING (INCLUDING, WITHOUT
LIMITATION, PAPER, NOTEBOOKS, BOOKS, FILES, LEDGERS, RECORDS, TAPES, DISCS,
DISKETTES, CD-ROM AND ANY OTHER MEDIA ON WHICH THE FOREGOING CAN BE STORED).

 

SECTION 1.11                                “LICENSED PATENT RIGHTS”.  LICENSED
PATENT RIGHTS MEANS (A) THE PATENT RIGHTS SET FORTH ON EXHIBIT A, AND
(B) COUNTERPARTS OF THE PATENT RIGHTS SET FORTH ON EXHIBIT A IN ANY COUNTRY OF
THE WORLD.

 

SECTION 1.12                                “PARTY”.  PARTY MEANS CEPHALON OR
ACUSPHERE; “PARTIES” MEANS CEPHALON AND ACUSPHERE.

 

SECTION 1.13                                “PATENT RIGHTS”.  PATENT RIGHTS
MEANS UNITED STATES AND FOREIGN PATENTS AND PATENT APPLICATIONS AND ALL
SUBSTITUTIONS, DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, REQUESTS FOR
CONTINUED EXAMINATIONS, REISSUES, REEXAMINATIONS AND EXTENSIONS THEREOF.

 

SECTION 1.14                                “PERSON”.  PERSON MEANS ANY NATURAL
PERSON OR ANY CORPORATION, COMPANY, PARTNERSHIP, JOINT VENTURE, FIRM OR OTHER
ENTITY, INCLUDING WITHOUT LIMITATION A PARTY.

 

SECTION 1.15                                “THIRD PARTY”.  THIRD PARTY MEANS
ANY PERSON OR ENTITY OTHER THAN A PARTY OR ANY OF ITS AFFILIATES.

 

2

--------------------------------------------------------------------------------


 

SECTION 1.16                                “VALID CLAIM”.  VALID CLAIM MEANS A
CLAIM OF ANY ISSUED, UNEXPIRED UNITED STATES OR FOREIGN PATENT, WHICH SHALL NOT
HAVE BEEN DONATED TO THE PUBLIC, DISCLAIMED, NOR HELD INVALID OR UNENFORCEABLE
BY A COURT OF COMPETENT JURISDICTION IN AN UNAPPEALED OR UNAPPEALABLE DECISION.

 

Article II


GRANT OF LICENSE; DISCLOSURE OF KNOW-HOW; CLINICAL DATA

 


SECTION 2.1                                      LICENSE GRANT.  SUBJECT TO THE
TERMS AND CONDITIONS OF THIS AGREEMENT, ACUSPHERE HEREBY GRANTS TO CEPHALON AN
EXCLUSIVE, WORLDWIDE, ROYALTY-FREE RIGHT AND LICENSE UNDER THE LICENSED PATENT
RIGHTS AND THE LICENSED KNOW-HOW FOR ALL APPLICATIONS, USES AND PURPOSES IN THE
FIELD, INCLUDING WITHOUT LIMITATION, TO DEVELOP, MAKE, HAVE MADE, USE, OFFER FOR
SALE, SELL AND IMPORT PHARMACEUTICAL FORMULATIONS AND PRODUCTS, INCLUDING
AI-850™.


 


SECTION 2.2                                      DISCLOSURE OF LICENSED
KNOW-HOW.    DURING THE TERM OF THIS AGREEMENT, CEPHALON SHALL HAVE ACCESS, AS
REASONABLY REQUESTED BY CEPHALON, TO PERSONNEL OF ACUSPHERE AND ITS AFFILIATES
AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON PRIOR NOTICE FOR
DISCUSSIONS RELATING TO REGULATORY, SCIENTIFIC, MEDICAL AND OTHER TECHNOLOGY
CONTAINED IN OR RELATING TO THE LICENSED KNOW-HOW.  IN ADDITION, TO THE EXTENT
REASONABLY NECESSARY, CEPHALON SHALL HAVE ACCESS TO ALL DOCUMENTS OF ACUSPHERE
AND ITS AFFILIATES IDENTIFIED BY CEPHALON AS IMPORTANT AS A RESULT OF SUCH
DISCUSSIONS.


 


SECTION 2.3                                      TRANSFER OF PRE-CLINICAL AND
CLINICAL DATA.  WITHIN TEN (10) DAYS OF THE EFFECTIVE DATE, ACUSPHERE SHALL
TRANSFER TO CEPHALON, AT ACUSPHERE’S SOLE COST AND EXPENSE, ALL PRECLINICAL AND
CLINICAL DATA RELATED TO HDDS TECHNOLOGY™ IN THE FIELD, INCLUDING AI-850™
CLINICAL DATA,; PROVIDED, HOWEVER, THAT ACUSPHERE MAY RETAIN CONFIDENTIAL COPIES
OF THE AI-850™ CLINICAL DATA TO DEMONSTRATE ITS COMPLIANCE WITH APPLICABLE LEGAL
REQUIREMENTS.  DURING THE TERM OF THIS AGREEMENT, CEPHALON SHALL HAVE ACCESS, AS
REASONABLY REQUESTED BY CEPHALON, TO PERSONNEL OF ACUSPHERE AND ITS AFFILIATES
AT REASONABLE TIMES DURING NORMAL BUSINESS HOURS AND UPON PRIOR NOTICE FOR
DISCUSSIONS RELATING TO REGULATORY, SCIENTIFIC, MEDICAL AND OTHER MATTERS
RELATING TO PRECLINICAL AND CLINICAL DATA RELATED TO HDDS TECHNOLOGY™ IN THE
FIELD, INCLUDING THE AI-850™ CLINICAL DATA. IN ADDITION, TO THE EXTENT
REASONABLY REQUESTED BY CEPHALON, ACUSPHERE SHALL PROVIDE ACCESS TO ITS, AND ITS
AFFILIATES, FACILITIES, PERSONNEL AND RECORDS IN CONNECTION WITH ANY REGULATORY
FILINGS OR SUBMISSIONS THAT CEPHALON MAY MAKE WITH RESPECT TO AI-850™.  AFTER
THE TRANSFER OF THE PRECLINICAL AND CLINICAL DATA RELATED TO HDDS TECHNOLOGY™ IN
THE FIELD, INCLUDING AI-850 CLINICAL DATA TO CEPHALON, ACUSPHERE SHALL HAVE NO
RIGHT, TITLE OR INTEREST IN SUCH DATA.


 


SECTION 2.4                                      SUBLICENSEES.  CEPHALON SHALL
BE ENTITLED TO GRANT ONE OR MORE SUBLICENSES UNDER THE LICENSES GRANTED PURSUANT
TO SECTION 2.1.  SUCH SUBLICENSES SHALL BE SUBJECT AND SUBORDINATE TO THE TERMS
AND CONDITIONS OF THIS AGREEMENT.


 


SECTION 2.5                                      SECTION 365(N) OF THE
BANKRUPTCY CODE.  ALL RIGHTS AND LICENSES GRANTED UNDER OR PURSUANT TO THIS
AGREEMENT ARE, AND SHALL OTHERWISE BE, DEEMED TO BE, FOR PURPOSES OF
SECTION 365(N) OF THE BANKRUPTCY CODE, LICENSES OF RIGHTS TO “INTELLECTUAL
PROPERTY” AS DEFINED UNDER SECTION 101(35A) OF THE BANKRUPTCY CODE.  THE PARTIES
SHALL RETAIN AND MAY FULLY EXERCISE ALL OF THEIR RESPECTIVE RIGHTS AND ELECTIONS
UNDER THE BANKRUPTCY CODE.

 

3

--------------------------------------------------------------------------------


 


SECTION 2.6                                      RIGHT OF FIRST NEGOTIATION. 
ACUSPHERE RETAINS ALL OF RIGHTS TO ANY PATENT RIGHTS RELATING TO THE HDDS
TECHNOLOGY™ IN THE FIELD THAT ARE CREATED BY ACUSPHERE OR ITS AFFILIATES AFTER
THE EFFECTIVE DATE (“NEW PATENT RIGHTS”).  EACH TIME ACUSPHERE FILES A PATENT
APPLICATION CONTAINED IN THE NEW PATENT RIGHTS, ACUSPHERE SHALL NOTIFY CEPHALON
IN WRITING.  DURING THE PERIOD BEGINNING UPON CEPHALON’S RECEIPT OF EACH SUCH
NOTICE AND ENDING ONE HUNDRED EIGHTY (180) DAYS THEREAFTER (THE “OPTION
PERIOD”), CEPHALON SHALL HAVE THE OPTION TO NOTIFY ACUSPHERE IN WRITING THAT IT
DESIRES TO ENTER INTO AN EXCLUSIVE LICENSE TO SUCH NEW PATENT RIGHTS.  IF
CEPHALON SO NOTIFIES ACUSHERE, THEN FOR A PERIOD OF NINETY (90) DAYS AFTER SUCH
NOTICE, ACUSPHERE SHALL EXCLUSIVELY NEGOTIATE WITH CEPHALON IN GOOD FAITH A
DEFINITIVE AGREEMENT FOR SUCH EXCLUSIVE LICENSE CONTAINING CUSTOMARY
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS, SATISFACTORY IN FORM AND
SUBSTANCE TO THE PARTIES.


 


SECTION 2.7                                      LICENSE PAYMENT.  AS FULL
CONSIDERATION FOR THE LICENSES GRANTED IN SECTION 2.1, WITHIN FIVE (5) DAYS
AFTER THE EFFECTIVE DATE, CEPHALON SHALL MAKE A ONE-TIME LICENSE PAYMENT BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO ACUSPHERE OF TEN MILLION U.S. DOLLARS
($10,000,000).


 


SECTION 2.8                                      NO ROYALTIES.  UPON PAYMENT OF
THE AMOUNT SET FORTH IN SECTION 3.1, THE LICENSES GRANTED IN SECTION 2.1 SHALL
BE FULLY PAID-UP.  NO ROYALTY PAYMENTS SHALL BE DUE IN CONNECTION WITH THE
LICENSED PATENT RIGHTS OR THE LICENSED KNOW-HOW.


 

Article III


INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS

 


SECTION 3.1                                      PROSECUTION AND MAINTENANCE OF
LICENSED PATENT RIGHTS.


 


(A)                                  RIGHT TO PROSECUTE AND MAINTAIN.  ACUSPHERE
SHALL HAVE THE FIRST RIGHT AND OPTION TO FILE AND PROSECUTE ANY PATENT
APPLICATIONS AND TO MAINTAIN ANY PATENTS INCLUDED IN THE LICENSED PATENT
RIGHTS.  ACUSPHERE SHALL , WITH RESPECT TO THOSE LICENSED PATENT RIGHTS THAT
CONSTITUTE PATENT APPLICATIONS, (I) PROVIDE ALL DRAFT PATENT APPLICATIONS TO
CEPHALON SUFFICIENTLY IN ADVANCE OF FILING FOR CEPHALON TO HAVE A REASONABLE
OPPORTUNITY TO COMMENT THEREON AND SHALL TAKE SUCH COMMENTS INTO CONSIDERATION
IN THE APPLICATION FILED; (II) PROMPTLY FURNISH CEPHALON WITH COPIES OF ALL
SUBSTANTIVE COMMUNICATIONS BETWEEN ACUSPHERE AND APPLICABLE PATENT OFFICES
RELATING TO SUCH PATENT APPLICATIONS, AND TAKE CEPHALON’S COMMENTS AND
SUGGESTIONS INTO CONSIDERATION WHEN FRAMING RESPONSES AND SUBMISSIONS TO SUCH
PATENT OFFICES; (III) KEEP CEPHALON ADVISED OF THE STATUS OF ACTUAL AND
PROSPECTIVE PATENT FILINGS INCLUDED IN THE LICENSED PATENT RIGHTS.  ACUSPHERE
SHALL GIVE CEPHALON THE OPPORTUNITY TO PROVIDE COMMENTS UPON AND MAKE REQUESTS
OF ACUSPHERE CONCERNING THE PREPARATION, FILING, PROSECUTION, PROTECTION AND
MAINTENANCE OF THOSE LICENSED PATENT RIGHTS CONSTITUTING PATENT APPLICATIONS,
AND SHALL CONSIDER SUCH COMMENTS AND REQUESTS IN GOOD FAITH; PROVIDED, HOWEVER,
THAT FINAL DECISION-MAKING AUTHORITY SHALL VEST IN ACUSPHERE.  IF ACUSPHERE
DECLINES THE OPTION TO FILE AND PROSECUTE ANY SUCH PATENT APPLICATIONS OR
MAINTAIN ANY SUCH PATENTS, IT SHALL GIVE CEPHALON REASONABLE NOTICE TO THIS
EFFECT, SUFFICIENTLY IN ADVANCE TO PERMIT CEPHALON TO UNDERTAKE SUCH FILING,
PROSECUTION AND/OR MAINTENANCE WITHOUT A LOSS OF RIGHTS.  THEREAFTER CEPHALON
MAY NOTIFY ACUSPHERE THAT IT WISHES TO ACQUIRE SUCH PATENT AND/OR PATENT
APPLICATIONS, IN WHICH CASE, ACUSPHERE SHALL, FOR NO ADDITIONAL CONSIDERATION,
ASSIGN ALL OF ITS RIGHTS, TITLE AND INTEREST IN AND TO SUCH PATENT AND/OR

 

4

--------------------------------------------------------------------------------


 


PATENT APPLICATION TO CEPHALON, AND CEPHALON MAY FILE AND PROSECUTE SUCH PATENT
APPLICATIONS AND/OR MAINTAIN SUCH PATENT IN ITS SOLE DISCRETION.


 


(B)                                 COSTS AND EXPENSES.  EACH PARTY SHALL BEAR
ITS OWN COSTS AND EXPENSES IN PREPARING, FILING, PROSECUTING AND MAINTAINING
LICENSED PATENT RIGHTS.


 


(C)                                  COOPERATION.  EACH PARTY AGREES TO
COOPERATE WITH THE OTHER WITH RESPECT TO THE FILING, PROSECUTION AND MAINTENANCE
OF PATENTS AND PATENT APPLICATIONS PURSUANT TO THIS SECTION 5.1, INCLUDING
WITHOUT LIMITATION:


 

(I)                                     THE EXECUTION OF ALL SUCH DOCUMENTS AND
INSTRUMENTS AND THE PERFORMANCE OF SUCH ACTS AS MAY BE REASONABLY NECESSARY IN
ORDER TO PERMIT THE OTHER PARTY TO FILE, PROSECUTE OR MAINTAIN PATENTS AND
PATENT APPLICATIONS AS PROVIDED FOR IN SECTION 4.1(A); AND

 

(II)                                  MAKING ITS EMPLOYEES, AGENTS AND
CONSULTANTS REASONABLY AVAILABLE TO THE OTHER PARTY (OR TO THE OTHER PARTY’S
AUTHORIZED ATTORNEYS, AGENTS OR REPRESENTATIVES), TO THE EXTENT REASONABLY
NECESSARY TO ENABLE THE PROSECUTING PARTY TO FILE, PROSECUTE OR MAINTAIN PATENTS
AND PATENT APPLICATIONS AS PROVIDED FOR IN SECTION 4.1(A).

 


SECTION 3.2                              THIRD PARTY INFRINGEMENT.


 


(A)                                  NOTIFICATIONS OF COMPETITIVE INFRINGEMENT. 
EACH PARTY AGREES TO NOTIFY THE OTHER PARTY WHEN IT BECOMES AWARE OF THE
REASONABLE PROBABILITY OF INFRINGEMENT OF THE LICENSED PATENT RIGHTS IN THE
FIELD (“COMPETITIVE INFRINGEMENT”).


 


(B)                                 INFRINGEMENT ACTION.  WITHIN FORTY-FIVE (45)
DAYS (OR LONGER IF THE PARTIES MUTUALLY AGREE) OF BECOMING AWARE OF COMPETITIVE
INFRINGEMENT, ACUSPHERE SHALL HAVE THE RIGHT TO INSTITUTE AN INFRINGEMENT SUIT
OR TAKE OTHER APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO
PROTECT THE LICENSED PATENT RIGHTS FROM SUCH COMPETITIVE INFRINGEMENT.  IF
ACUSPHERE ELECTS TO BRING SUIT AGAINST AN INFRINGER, ACUSPHERE SHALL KEEP
CEPHALON REASONABLY INFORMED OF THE PROGRESS OF THE ACTION AND GIVE CEPHALON A
REASONABLE OPPORTUNITY IN ADVANCE TO CONSULT WITH ACUSPHERE AND OFFER ITS VIEWS
ABOUT MAJOR DECISIONS AFFECTING THE LITIGATION.  ACUSPHERE SHALL CONSIDER THOSE
VIEWS IN GOOD FAITH, BUT SHALL HAVE THE RIGHT TO CONTROL THE ACTION.  IF
ACUSPHERE ELECTS TO BRING SUIT AGAINST AN INFRINGER AND CEPHALON IS JOINED AS A
PARTY IN SUCH SUIT (WHICH IT SHALL DO IF SO REQUESTED BY ACUSPHERE), CEPHALON
SHALL HAVE THE RIGHT TO APPROVE COUNSEL SELECTED BY ACUSPHERE TO REPRESENT THE
PARTIES, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR
DELAYED.  THE EXPENSES OF SUCH SUIT OR SUITS THAT ACUSPHERE ELECTS TO BRING,
INCLUDING ANY REASONABLE OUT-OF-POCKET EXPENSES OF CEPHALON INCURRED IN
CONNECTION THEREWITH, SHALL BE PAID FOR ENTIRELY BY ACUSPHERE.  IF ACUSPHERE
DOES NOT TAKE ACTION IN THE PROSECUTION, PREVENTION, OR TERMINATION OF ANY
COMPETITIVE INFRINGEMENT AND HAS NOT COMMENCED NEGOTIATIONS WITH THE INFRINGER
FOR THE DISCONTINUANCE OF SUCH COMPETITIVE INFRINGEMENT WITHIN FORTY-FIVE (45)
DAYS (OR LONGER IF THE PARTIES MUTUALLY AGREE) OF BECOMING AWARE OF COMPETITIVE
INFRINGEMENT, CEPHALON MAY ELECT TO DO SO.  IF CEPHALON ELECTS TO BRING SUIT
AGAINST SUCH INFRINGER AND ACUSPHERE IS JOINED AS A PARTY IN SUCH SUIT (WHICH IT
SHALL DO IF SO REQUESTED BY CEPHALON), ACUSPHERE SHALL HAVE THE RIGHT TO APPROVE
COUNSEL SELECTED BY CEPHALON TO REPRESENT THE PARTIES, WHICH APPROVAL SHALL NOT
BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.  THE EXPENSES OF SUCH SUIT OR
SUITS THAT CEPHALON ELECTS TO BRING, INCLUDING ANY REASONABLE OUT-OF-


 


5

--------------------------------------------------------------------------------



 


POCKET EXPENSES OF ACUSPHERE INCURRED IN CONNECTION THEREWITH, SHALL BE PAID FOR
ENTIRELY BY CEPHALON.  NEITHER PARTY SHALL COMPROMISE OR SETTLE ANY LITIGATION
IN A MANNER THAT IMPOSES ANY OBLIGATION ON THE OTHER PARTY OR THAT OTHERWISE
ADVERSELY IMPACTS THE DEVELOPMENT OR COMMERCIALIZATION OF PHARMACEUTICAL
PRODUCTS RELATED TO HDDS TECHNOLOGY™ IN THE FIELD, OR THE PATENTS OR PATENT
APPLICATIONS INCLUDED IN THE LICENSED PATENT RIGHTS WITHOUT THE PRIOR WRITTEN
CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED OR DELAYED.


 


(C)                                  RECOVERIES.  ANY RECOVERY OBTAINED BY ANY
PARTY AS A RESULT OF ANY PROCEEDING DESCRIBED IN THIS SECTION 4.2 OR FROM ANY
CLAIM ASSERTED IN A PROCEEDING DESCRIBED IN SECTION 4.3, BY SETTLEMENT OR
OTHERWISE, SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)                                     FIRST, TO REIMBURSE EACH PARTY FOR ALL
LITIGATION COSTS IN CONNECTION WITH SUCH PROCEEDING PAID BY THAT PARTY AND NOT
OTHERWISE RECOVERED (ON A PRO RATA BASIS BASED ON EACH PARTY’S RESPECTIVE
LITIGATION COSTS, TO THE EXTENT THE RECOVERY WAS LESS THAN ALL SUCH LITIGATION
COSTS); AND

 

(II)                                  SECOND, TO THE PARTY INSTITUTING SUCH
PROCEEDING.

 


SECTION 3.3                                      INFRINGEMENT OF THIRD PARTY
PATENTS.  IF A CLAIM ALLEGING INFRINGEMENT OF THIRD PARTY PATENTS IS MADE
AGAINST CEPHALON, THEN CEPHALON SHALL DEFEND AGAINST SUCH A CLAIM AT ITS COST
AND EXPENSE, BUT ACUSPHERE MAY BE REPRESENTED IN SUCH EVENT BY LEGAL COUNSEL IN
AN ADVISORY CAPACITY AT ITS OWN EXPENSE.  CEPHALON SHALL KEEP ACUSPHERE INFORMED
OF THE STATUS OF THE CASE.


 


SECTION 3.4                                      COOPERATION.  IN THE EVENT THAT
EITHER CEPHALON OR ACUSPHERE TAKES ACTION PURSUANT TO SECTION 4.2 OR SECTION 4.3
ABOVE, THE OTHER PARTY SHALL COOPERATE WITH THE PARTY SO ACTING TO THE EXTENT
REASONABLY POSSIBLE.


 

Article IV


CONFIDENTIALITY

 


SECTION 4.1                                      CONFIDENTIAL INFORMATION.  ALL
CONFIDENTIAL INFORMATION DISCLOSED BY ACUSPHERE TO CEPHALON DURING THE TERM OF
THIS AGREEMENT SHALL NOT BE USED BY CEPHALON EXCEPT IN CONNECTION WITH THE
ACTIVITIES CONTEMPLATED BY THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
LICENSES GRANTED PURSUANT TO SECTION 2.1), SHALL BE MAINTAINED IN CONFIDENCE BY
CEPHALON (EXCEPT TO THE EXTENT REASONABLY NECESSARY IN CONNECTION WITH
REGULATORY FILINGS RELATING TO AI-850™ AND/OR RELATING TO PRACTICING THE
LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW IN THE FIELD; FOR THE FILING,
PROSECUTION AND MAINTENANCE OF PATENT RIGHTS; OR TO DEVELOP AND COMMERCIALIZE
PRODUCTS COVERED BY THE LICENSED PATENT RIGHTS OR LICENSED KNOW-HOW IN THE
FIELD), AND SHALL NOT OTHERWISE BE DISCLOSED BY CEPHALON TO ANY OTHER PERSON,
FIRM, OR AGENCY, GOVERNMENTAL OR PRIVATE (EXCEPT CONSULTANTS, ADVISORS AND
AFFILIATES IN ACCORDANCE WITH SECTION 5.2), WITHOUT THE PRIOR WRITTEN CONSENT OF
ACUSPHERE, EXCEPT TO THE EXTENT THAT THE CONFIDENTIAL INFORMATION:


 


(A)                                  WAS KNOWN OR USED BY CEPHALON OR ITS
AFFILIATES PRIOR TO ITS DATE OF DISCLOSURE TO CEPHALON; OR

 

6

--------------------------------------------------------------------------------


 


(B)                                 EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO CEPHALON IS LAWFULLY DISCLOSED TO CEPHALON OR ITS AFFILIATES BY
SOURCES OTHER THAN ACUSPHERE RIGHTFULLY IN POSSESSION OF THE CONFIDENTIAL
INFORMATION; OR


 


(C)                                  EITHER BEFORE OR AFTER THE DATE OF THE
DISCLOSURE TO CEPHALON BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC
THROUGH NO FAULT OR OMISSION ON THE PART OF CEPHALON; OR


 


(D)                                 IS INDEPENDENTLY DEVELOPED BY OR FOR
CEPHALON OR ITS AFFILIATES WITHOUT REFERENCE TO OR RELIANCE UPON THE
CONFIDENTIAL INFORMATION; OR


 


(E)                                  IS REQUIRED TO BE DISCLOSED BY CEPHALON OR
ITS AFFILIATES TO COMPLY WITH APPLICABLE LAWS OR REGULATIONS, TO DEFEND OR
PROSECUTE LITIGATION OR TO COMPLY WITH LEGAL PROCESS.


 


SECTION 4.2                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS.  CEPHALON AGREES THAT IT AND ITS AFFILIATES SHALL PROVIDE
CONFIDENTIAL INFORMATION RECEIVED FROM ACUSPHERE ONLY TO ITS AND THEIR
RESPECTIVE EMPLOYEES, CONSULTANTS AND ADVISORS WHO HAVE A NEED TO KNOW SUCH
CONFIDENTIAL INFORMATION.


 


SECTION 4.3                                      TERM.  ALL OBLIGATIONS OF
CONFIDENTIALITY IMPOSED UNDER THIS ARTICLE V SHALL EXPIRE TEN (10) YEARS
FOLLOWING TERMINATION OR EXPIRATION OF THIS AGREEMENT.


 

Article V


REPRESENTATIONS AND WARRANTIES

 


SECTION 5.1                                      REPRESENTATIONS OF AUTHORITY. 
CEPHALON AND ACUSPHERE EACH REPRESENTS AND WARRANTS TO THE OTHER THAT AS OF THE
EFFECTIVE DATE IT HAS FULL RIGHT, POWER AND AUTHORITY TO ENTER INTO THIS
AGREEMENT AND TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 


SECTION 5.2                                      CONSENTS.  CEPHALON AND
ACUSPHERE EACH REPRESENTS AND WARRANTS THAT AS OF THE EFFECTIVE DATE ALL
NECESSARY CONSENTS, APPROVALS AND AUTHORIZATIONS OF ALL GOVERNMENT AUTHORITIES
AND OTHER PERSONS REQUIRED TO BE OBTAINED BY SUCH PARTY IN CONNECTION WITH
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN OBTAINED.


 


SECTION 5.3                                      NO CONFLICT.  CEPHALON AND
ACUSPHERE EACH REPRESENTS AND WARRANTS THAT, AS OF THE EFFECTIVE DATE, THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE PERFORMANCE OF SUCH PARTY’S
OBLIGATIONS HEREUNDER (A) DO NOT CONFLICT WITH OR VIOLATE ANY REQUIREMENT OF
APPLICABLE LAWS OR REGULATIONS AND (B) DO NOT CONFLICT WITH, VIOLATE OR BREACH
OR CONSTITUTE A DEFAULT OF, OR REQUIRE ANY CONSENT UNDER, ANY CONTRACTUAL
OBLIGATIONS OF SUCH PARTY, EXCEPT SUCH CONSENTS AS HAVE BEEN OBTAINED AS OF THE
EFFECTIVE DATE.


 


SECTION 5.4                                      EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS.  CEPHALON AND ACUSPHERE EACH REPRESENTS AND WARRANTS THAT,
AS OF THE EFFECTIVE DATE, EACH OF ITS AND ITS AFFILIATES’ EMPLOYEES, CONSULTANTS
AND ADVISORS HAS EXECUTED AN AGREEMENT OR HAS AN EXISTING OBLIGATION UNDER LAW
OBLIGATING SUCH EMPLOYEE, CONSULTANT OR ADVISOR TO MAINTAIN THE CONFIDENTIALITY
OF CONFIDENTIAL INFORMATION TO THE EXTENT REQUIRED UNDER ARTICLE V.


 


7

--------------------------------------------------------------------------------



 


SECTION 5.5                                      LITIGATION.  ACUSPHERE
REPRESENTS AND WARRANTS THAT THERE IS NO PENDING OR, TO ITS KNOWLEDGE,
THREATENED LITIGATION AGAINST IT RELATING TO AI-850™, EXCEPT AS DISCLOSED IN
EXHIBIT A ATTACHED HERETO.


 


SECTION 5.6                                      INTELLECTUAL PROPERTY. 
ACUSPHERE REPRESENTS AND WARRANTS TO CEPHALON THAT, AS OF THE EFFECTIVE DATE,
(A) ACUSPHERE OWNS THE ENTIRE RIGHT, TITLE AND INTEREST IN AND TO THE LICENSED
PATENT RIGHTS AND LICENSED KNOW-HOW, (B) ACUSPHERE HAS THE RIGHT TO GRANT TO
CEPHALON THE RIGHTS AND LICENSES UNDER THE LICENSED PATENT RIGHTS AND LICENSED
KNOW-HOW GRANTED IN THIS AGREEMENT, (C) NONE OF THE LICENSED PATENT RIGHTS WAS
FRAUDULENTLY PROCURED FROM THE RELEVANT GOVERNMENTAL PATENT GRANTING AUTHORITY,
(D) AS OF THE EFFECTIVE DATE, THERE IS NO CLAIM OR DEMAND OF ANY PERSON
PERTAINING TO, OR ANY PROCEEDING WHICH IS PENDING OR THREATENED, THAT ASSERTS
THE INVALIDITY, MISUSE OR UNENFORCEABILITY OF THE LICENSED PATENT RIGHTS OR
CHALLENGES ACUSPHERE’S OWNERSHIP OF THE LICENSED PATENT RIGHTS OR LICENSED
KNOW-HOW OR MAKES ANY ADVERSE CLAIM WITH RESPECT THERETO, AND, TO THE KNOWLEDGE
OF ACUSPHERE, THERE IS NO BASIS FOR ANY SUCH CLAIM, DEMAND OR PROCEEDING, (E) TO
THE KNOWLEDGE OF ACUSPHERE, AS OF THE EFFECTIVE DATE, THE LICENSED PATENT RIGHTS
ARE NOT BEING INFRINGED AND THE LICENSED KNOW-HOW IS NOT BEING USED BY ANY THIRD
PARTY, (F) TO THE KNOWLEDGE OF ACUSPHERE, AI-850™ AND THE PROCESS USED TO MAKE
AI-850™ DOES NOT INFRINGE ANY THIRD PARTY PATENT RIGHTS, EXCEPT AS DISCLOSED IN
WRITING TO CEPHALON,  AND (G) THE LICENSED PATENT RIGHTS INCLUDE ALL OF THE
PATENT RIGHTS CONTROLLED BY ACUSPHERE ON THE EFFECTIVE DATE WHICH COVER THE HDDS
TECHNOLOGY™ IN THE FIELD OR, IN THE CASE OF PATENT APPLICATIONS INCLUDED IN THE
PATENT RIGHTS, CLAIMS IF ISSUED,  WOULD COVER THE HDDS TECHNOLOGY™ IN THE FIELD
.


 


SECTION 5.7                                      NO WARRANTIES.  EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, THE PARTIES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED.


 

Article VI


TERM AND TERMINATION

 


SECTION 6.1                                      TERM.  THIS AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE EFFECTIVE DATE, MAY BE TERMINATED AS SET FORTH IN
THIS ARTICLE VII, AND OTHERWISE REMAINS IN EFFECT UNTIL THE EXPIRATION OF ALL OF
THE PATENT RIGHTS INCLUDED WITHIN THE LICENSED PATENT RIGHTS.


 


SECTION 6.2                                      TERMINATION FOR MATERIAL
BREACH.  UPON ANY MATERIAL BREACH OF THIS AGREEMENT BY EITHER PARTY (IN SUCH
CAPACITY, THE “BREACHING PARTY”), THE OTHER PARTY MAY TERMINATE THIS AGREEMENT
BY PROVIDING SIXTY (60) DAYS’ WRITTEN NOTICE TO THE BREACHING PARTY, SPECIFYING
THE MATERIAL BREACH.  THE TERMINATION SHALL BECOME EFFECTIVE AT THE END OF THE
SIXTY (60) DAY PERIOD UNLESS THE BREACHING PARTY CURES SUCH BREACH DURING SUCH
SIXTY (60) DAY PERIOD.


 


SECTION 6.3                                      SURVIVAL.  UPON EXPIRATION OR
TERMINATION OF THIS AGREEMENT FOR ANY REASON, NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO RELEASE EITHER PARTY FROM ANY OBLIGATIONS THAT MATURED PRIOR TO THE
EFFECTIVE DATE OF EXPIRATION OR TERMINATION; AND THE FOLLOWING PROVISIONS SHALL
EXPRESSLY SURVIVE ANY SUCH EXPIRATION OR TERMINATION:  ARTICLE II, SECTION 3.2,
ARTICLE V, SECTION 8.1, SECTION 8.2 AND SECTION 8.15.


 


8

--------------------------------------------------------------------------------



 

Article VII


MISCELLANEOUS PROVISIONS

 


SECTION 7.1                                      INDEMNIFICATION.


 


(A)                                  CEPHALON.  CEPHALON AGREES TO DEFEND
ACUSPHERE, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS AT CEPHALON’S COST AND EXPENSE, AND SHALL INDEMNIFY AND HOLD HARMLESS
ACUSPHERE AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS, DAMAGES, FEES OR
EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO (I) ANY BREACH BY
CEPHALON OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS PURSUANT TO
THIS AGREEMENT OR (II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER DAMAGE
RESULTING FROM THE DEVELOPMENT OR COMMERCIALIZATION IN THE FIELD BY CEPHALON OR
ITS AFFILIATES OR SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE LICENSED
PATENT RIGHTS.


 


(B)                                 ACUSPHERE.  ACUSPHERE AGREES TO DEFEND
CEPHALON, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS AT ACUSPHERE’S COST AND EXPENSE, AND SHALL INDEMNIFY AND HOLD HARMLESS
CEPHALON AND ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS FROM AND AGAINST ANY LIABILITIES, LOSSES, COSTS, DAMAGES, FEES OR
EXPENSES ARISING OUT OF ANY THIRD PARTY CLAIM RELATING TO (I) ANY BREACH BY
ACUSPHERE OF ANY OF ITS REPRESENTATIONS, WARRANTIES OR OBLIGATIONS PURSUANT TO
THIS AGREEMENT OR (II) PERSONAL INJURY, PROPERTY DAMAGE OR OTHER DAMAGE
RESULTING FROM THE DEVELOPMENT OR COMMERCIALIZATION OUTSIDE THE FIELD BY
ACUSPHERE OR ITS AFFILIATES OR SUBLICENSEES OF A PRODUCT COVERED BY ANY OF THE
LICENSED PATENT RIGHTS.


 


(C)                                  CLAIMS FOR INDEMNIFICATION.  A PERSON
ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 8.1 (AN “INDEMNIFIED PARTY”)
SHALL GIVE PROMPT WRITTEN NOTIFICATION TO THE PERSON FROM WHOM INDEMNIFICATION
IS SOUGHT (THE “INDEMNIFYING PARTY”) OF THE COMMENCEMENT OF ANY ACTION, SUIT OR
PROCEEDING RELATING TO A THIRD PARTY CLAIM FOR WHICH INDEMNIFICATION MAY BE
SOUGHT OR, IF EARLIER, UPON THE ASSERTION OF ANY SUCH CLAIM BY A THIRD PARTY (IT
BEING UNDERSTOOD AND AGREED, HOWEVER, THAT THE FAILURE BY AN INDEMNIFIED PARTY
TO GIVE NOTICE OF A THIRD-PARTY CLAIM AS PROVIDED IN THIS SECTION 8.1(C) SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATION UNDER THIS
AGREEMENT EXCEPT AND ONLY TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS ACTUALLY
DAMAGED AS A RESULT OF SUCH FAILURE TO GIVE NOTICE).  WITHIN THIRTY (30) DAYS
AFTER DELIVERY OF SUCH NOTIFICATION, THE INDEMNIFYING PARTY MAY, UPON WRITTEN
NOTICE THEREOF TO THE INDEMNIFIED PARTY, ASSUME CONTROL OF THE DEFENSE OF SUCH
ACTION, SUIT, PROCEEDING OR CLAIM WITH COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNIFIED PARTY.  IF THE INDEMNIFYING PARTY DOES NOT ASSUME CONTROL OF SUCH
DEFENSE, THE INDEMNIFIED PARTY SHALL CONTROL SUCH DEFENSE.  THE PARTY NOT
CONTROLLING SUCH DEFENSE MAY PARTICIPATE THEREIN AT ITS OWN EXPENSE; PROVIDED
THAT, IF THE INDEMNIFYING PARTY ASSUMES CONTROL OF SUCH DEFENSE AND THE
INDEMNIFIED PARTY REASONABLY CONCLUDES, BASED ON ADVICE FROM COUNSEL, THAT THE
INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY HAVE CONFLICTING INTERESTS WITH
RESPECT TO SUCH ACTION, SUIT, PROCEEDING OR CLAIM, THE INDEMNIFYING PARTY SHALL
BE RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
INDEMNIFIED PARTY SOLELY IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL THE INDEMNIFYING PARTY BE RESPONSIBLE FOR THE FEES AND EXPENSES OF
MORE THAN ONE COUNSEL FOR ALL INDEMNIFIED PARTIES.  THE PARTY CONTROLLING SUCH
DEFENSE SHALL KEEP THE OTHER PARTY ADVISED OF THE STATUS OF SUCH ACTION, SUIT,
PROCEEDING OR CLAIM AND THE DEFENSE THEREOF AND SHALL CONSIDER

 

9

--------------------------------------------------------------------------------


 


RECOMMENDATIONS MADE BY THE OTHER PARTY WITH RESPECT THERETO.  THE INDEMNIFIED
PARTY SHALL NOT AGREE TO ANY SETTLEMENT OF SUCH ACTION, SUIT, PROCEEDING OR
CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, WHICH SHALL
NOT BE UNREASONABLY WITHHELD, DELAYED OR CONDITIONED.  THE INDEMNIFYING PARTY
SHALL NOT AGREE TO ANY SETTLEMENT OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM OR
CONSENT TO ANY JUDGMENT IN RESPECT THEREOF THAT DOES NOT INCLUDE A COMPLETE AND
UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH RESPECT
THERETO OR THAT IMPOSES ANY LIABILITY OR OBLIGATION ON THE INDEMNIFIED PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY.


 


SECTION 7.2                                      GOVERNING LAW.  THIS AGREEMENT
SHALL BE CONSTRUED AND THE RESPECTIVE RIGHTS OF THE PARTIES DETERMINED ACCORDING
TO THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, USA, NOTWITHSTANDING THE
PROVISIONS GOVERNING CONFLICT OF LAWS UNDER SUCH DELAWARE LAW TO THE CONTRARY.


 


SECTION 7.3                                      ASSIGNMENT.  NEITHER PARTY MAY
ASSIGN THIS AGREEMENT IN WHOLE OR IN PART WITHOUT THE CONSENT OF THE OTHER
PARTY, EXCEPT IF SUCH ASSIGNMENT OCCURS IN CONNECTION WITH THE SALE OR TRANSFER
OF ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND ASSETS OF SUCH PARTY. 
NOTWITHSTANDING THE FOREGOING, (A) EITHER PARTY MAY ASSIGN ITS RIGHTS (BUT NOT
ITS OBLIGATIONS) PURSUANT TO THIS AGREEMENT IN WHOLE OR IN PART TO AN AFFILIATE
OF SUCH PARTY AND (B) CEPHALON MAY ASSIGN THE LICENSE RIGHTS TO THE LICENSED
PATENT RIGHTS GRANTED PURSUANT TO SECTION 2.1 HEREOF WITHOUT THE CONSENT OF
ACUSPHERE.  .


 


SECTION 7.4                                      ENTIRE AGREEMENT; AMENDMENTS. 
THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS ARRANGEMENTS WITH
RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER WRITTEN OR ORAL.  ANY AMENDMENT OR
MODIFICATION TO THIS AGREEMENT SHALL BE MADE IN WRITING SIGNED BY BOTH PARTIES.


 


SECTION 7.5                                      NOTICES.


 

Notices to Acusphere shall be addressed to:

 

Acusphere, Inc.

500 Arsenal Street

Waterton, MA  02472

Attention: Chief Executive Officer

 

with a copy, which shall not constitute notice, to:

 

Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attention:  Lawrence S. Wittenberg

 

10

--------------------------------------------------------------------------------


 

Notices to Cephalon shall be addressed to:

 

Cephalon, Inc.

41 Moores Road

Frazer, PA  19355

Attention:  General Counsel

 

with a copy, which shall not constitute notice, to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA  02109

Attention:  Steven D. Barrett

 

Any Party may change its address by giving notice to the other Party in the
manner herein provided.  Any notice required or provided for by the terms of
this Agreement shall be in writing and shall be (a) sent by registered or
certified mail, return receipt requested, postage prepaid, (b) sent via a
reputable overnight or international express courier service, or (c) personally
delivered, in each case properly addressed in accordance with the paragraph
above.  The effective date of notice shall be the actual date of receipt by the
Party receiving the same.

 


SECTION 7.6                                      FORCE MAJEURE.  NO FAILURE OR
OMISSION BY THE PARTIES HERETO IN THE PERFORMANCE OF ANY OBLIGATION OF THIS
AGREEMENT SHALL BE DEEMED A BREACH OF THIS AGREEMENT OR CREATE ANY LIABILITY IF
THE SAME SHALL ARISE FROM ANY CAUSE OR CAUSES BEYOND THE CONTROL OF THE PARTIES,
INCLUDING, BUT NOT LIMITED TO, THE FOLLOWING: ACTS OF GOD; ACTS OR OMISSIONS OF
ANY GOVERNMENT; ANY RULES, REGULATIONS OR ORDERS ISSUED BY ANY GOVERNMENTAL
AUTHORITY OR BY ANY OFFICER, DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF;
FIRE; STORM; FLOOD; EARTHQUAKE; ACCIDENT; WAR; REBELLION; INSURRECTION; RIOT;
AND INVASION.  THE PARTY CLAIMING FORCE MAJEURE SHALL NOTIFY THE OTHER PARTY
WITH NOTICE OF THE FORCE MAJEURE EVENT AS SOON AS PRACTICABLE, BUT IN NO EVENT
LONGER THAN TEN (10) BUSINESS DAYS AFTER ITS OCCURRENCE, WHICH NOTICE SHALL
REASONABLY IDENTIFY SUCH OBLIGATIONS UNDER THIS AGREEMENT AND THE EXTENT TO
WHICH PERFORMANCE THEREOF WILL BE AFFECTED.


 


SECTION 7.7                                      PUBLIC ANNOUNCEMENTS.  ANY
PUBLIC ANNOUNCEMENTS OR PUBLICITY WITH RESPECT TO THE EXECUTION OF THIS
AGREEMENT SHALL BE AGREED UPON BY THE PARTIES IN ADVANCE OF SUCH ANNOUNCEMENT.


 


SECTION 7.8                                      INDEPENDENT CONTRACTORS.  IT IS
UNDERSTOOD AND AGREED THAT THE RELATIONSHIP BETWEEN THE PARTIES HEREUNDER IS
THAT OF INDEPENDENT CONTRACTORS AND THAT NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS AUTHORIZATION FOR EITHER ACUSPHERE OR CEPHALON TO ACT AS AGENT FOR
THE OTHER.


 


SECTION 7.9                                      NO STRICT CONSTRUCTION.  THIS
AGREEMENT HAS BEEN PREPARED JOINTLY AND SHALL NOT BE STRICTLY CONSTRUED AGAINST
ANY PARTY.


 


SECTION 7.10                                HEADINGS.  THE CAPTIONS OR HEADINGS
OF THE SECTIONS OR OTHER SUBDIVISIONS HEREOF ARE INSERTED ONLY AS A MATTER OF
CONVENIENCE OR FOR REFERENCE AND SHALL HAVE NO EFFECT ON THE MEANING OF THE
PROVISIONS HEREOF.

 

11

--------------------------------------------------------------------------------


 


SECTION 7.11                                NO IMPLIED WAIVERS; RIGHTS
CUMULATIVE.  NO FAILURE ON THE PART OF ACUSPHERE OR CEPHALON TO EXERCISE, AND NO
DELAY IN EXERCISING, ANY RIGHT, POWER, REMEDY OR PRIVILEGE UNDER THIS AGREEMENT,
OR PROVIDED BY STATUTE OR AT LAW OR IN EQUITY OR OTHERWISE, SHALL IMPAIR,
PREJUDICE OR CONSTITUTE A WAIVER OF ANY SUCH RIGHT, POWER, REMEDY OR PRIVILEGE
OR BE CONSTRUED AS A WAIVER OF ANY BREACH OF THIS AGREEMENT OR AS AN
ACQUIESCENCE THEREIN, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH
RIGHT, POWER, REMEDY OR PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF
OR THE EXERCISE OF ANY OTHER RIGHT, POWER, REMEDY OR PRIVILEGE.


 


SECTION 7.12                                SEVERABILITY.  IF, UNDER APPLICABLE
LAW OR REGULATION, ANY PROVISION OF THIS AGREEMENT IS INVALID OR UNENFORCEABLE,
OR OTHERWISE DIRECTLY OR INDIRECTLY AFFECTS THE VALIDITY OF ANY OTHER MATERIAL
PROVISION(S) OF THIS AGREEMENT (SUCH INVALID OR UNENFORCEABLE PROVISION, A
“SEVERED CLAUSE”), THIS AGREEMENT SHALL ENDURE EXCEPT FOR THE SEVERED CLAUSE. 
THE PARTIES SHALL CONSULT ONE ANOTHER AND USE REASONABLE EFFORTS TO AGREE UPON A
VALID AND ENFORCEABLE PROVISION THAT IS A REASONABLE SUBSTITUTE FOR THE SEVERED
CLAUSE IN VIEW OF THE INTENT OF THIS AGREEMENT.


 


SECTION 7.13                                EXECUTION IN COUNTERPARTS.  THIS
AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN SO
EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH
COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 7.14                                NO THIRD PARTY BENEFICIARIES.  NO
PERSON OR ENTITY OTHER THAN ACUSPHERE, CEPHALON AND THEIR RESPECTIVE AFFILIATES
AND PERMITTED ASSIGNEES HEREUNDER SHALL BE DEEMED AN INTENDED BENEFICIARY
HEREUNDER OR HAVE ANY RIGHT TO ENFORCE ANY OBLIGATION OF THIS AGREEMENT.


 


SECTION 7.15                                NO CONSEQUENTIAL DAMAGES.  NEITHER
PARTY HERETO WILL BE LIABLE FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
EXEMPLARY OR PUNITIVE DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE OF
ITS RIGHTS HEREUNDER, OR FOR LOST PROFITS ARISING FROM OR RELATING TO ANY BREACH
OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN THIS
SECTION 8.15 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY WITH RESPECT TO THIRD PARTY CLAIMS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

 

CEPHALON, INC.

 

 

 

By: 

/s/ Martin Reeves

 

 

 

Name: 

Martin Reeves

 

 

 

Title:  VP, Business Development & Strategic Planning

 

 

 

ACUSPHERE, INC.

 

 

 

By: 

/s/Sherri C. Oberg

 

 

 

Name: 

Sherri C. Oberg

 

 

 

Title: President & CEO

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Pending and Issued Licensed Patent Rights as of the Effective Date

 

Our Reference

 

U.S. Patent No.

 

U.S. Serial No.

 

ACU 109*

 

6,395,300

 

09/433,486

 

ACU 109 DIV*

 

6,645,528

 

09/694,407

 

ACU 109 DIV (2)*

 

6,932,983

 

09/706,045

 

ACU 109 CIP

 

 

 

10/053,929

 

ACU 109 CIP DIV

 

 

 

10/924,642

 

ACU109CIPDIV(2)

 

 

 

10/928,886

 

ACU110

 

6,610,317

 

09/798,824

 

ACU110REISSUE

 

 

 

11/213,257

 

 

--------------------------------------------------------------------------------

* The European counterpart of these patents, EP 1180020, has been granted in
Europe and is subject to opposition proceedings in the European Patent Office.

 

--------------------------------------------------------------------------------